Exhibit 10.3

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT (the “Agreement”) is made
and entered effective , by and between HALCÓN RESOURCES CORPORATION, a Delaware
corporation (the “Company”), and (the “Non-Employee Director”).

WHEREAS, to carry out the purposes of the Company’s 2012 LONG–TERM INCENTIVE
PLAN, as amended (the “Plan”), the Company desires to issue shares of the common
stock of the Company to the Non-Employee Director pursuant to the terms of this
Agreement and the Plan (“Restricted Stock”).

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Non-Employee Director hereby
agree as follows:

1. Grant. The Company hereby grants to the Non-Employee Director      shares of
Restricted Stock (the “Shares”) on the terms and conditions set forth herein and
in the Plan, which Plan is incorporated herein by reference.

2. Vesting.

(a) The legal ownership of the Shares shall vest on                     
provided that the Non-Employee Director is a non-employee director of the
Company on such date and has served as a non-employee director of the Company
for the entire six-month period preceding such date.

(b) Upon the Non-Employee Director’s termination as a director of the Company,
any Shares which are not vested shall be forfeited and returned to the Company,
except that:

(i) If the Non-Employee Director’s service with the Company terminates by reason
of Disability, legal ownership of the Shares shall fully vest as of the date of
such termination. For purposes hereof, the term Disability shall mean a physical
or mental infirmity which impairs the Non-Employee Director’s ability to
substantially perform his duties for a period of one hundred eighty
(180) consecutive days.

(ii) If the Non-Employee Director dies while serving on the board of directors
of the Company (the “Board”), the Shares shall fully vest on the date of death.

3. Beneficial Ownership. Unless and until the Shares are forfeited to the
Company or transferred by the Non-Employee Director (in accordance with this
Agreement and applicable law), the Non-Employee Director shall have beneficial
ownership of the Shares, including the right to receive dividends and the right
to vote the Shares.

4. Issuance of the Shares. The Shares shall be registered in the name of the
Non-Employee Director on the records of the Company and shall be issued in
book-entry (with no physical certificate issued to the Non-Employee Director).
Until the expiration of the period of time during which the Shares remain
subject to the restrictions or vesting set forth in this Agreement (“Restriction
Period”), any certificate representing the Shares shall be held in escrow by the
Company for the account of the Non-Employee Director and the Company shall issue
“stop-transfer” instructions to its transfer agent to prevent the transfer of
the Shares by the Non-Employee Director.



--------------------------------------------------------------------------------

Exhibit 10.3

 

 

5. Transfer Restrictions. Except as approved by the Company, the Shares shall
not be transferable or assignable by the Non-Employee Director other than by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by Section 414(p) of the Internal Revenue Code of
1986, as amended. No transfer by will, trust, or by the laws of descent and
distribution shall be effective to bind the Company unless the Board, the
Compensation Committee of the Board or other such committee as the Board shall
appoint to administer the Plan as permitted by the Plan (collectively herein the
“Committee”) has been furnished with a copy of the deceased Non-Employee
Director’s enforceable will, trust or such other evidence as the Committee deems
necessary to establish the validity of the transfer. Any attempted transfer in
violation of this provision shall be void and ineffective.

6. Vesting Restrictions. Except as provided under the terms of the Plan and in
paragraph 2(b), the Shares will vest only during the Non-Employee Director’s
lifetime while the Non-Employee Director remains a director of the Company.

7. Withholding of Tax. To the extent that the granting of the Shares or the
lapse of restrictions applicable to such Shares results in compensation income
to the Non-Employee Director for federal or state income tax purposes, the
Non-Employee Director shall pay to the Company (in cash or to the extent
permitted by the Committee, shares of common stock of the Company held by the
Non-Employee Director whose value is equal to the amount of the Non-Employee
Director’s tax withholding liability as determined by the Committee) any
federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the Shares. The Company, to the extent permitted by law,
has the right to deduct from any payment of any kind otherwise due to the
Non-Employee Director from the Company any federal, state or local taxes of any
kind required by law to be withheld with respect to the Shares. The Company is
further authorized in its discretion to satisfy any such withholding requirement
out of shares of Restricted Stock of the Non-Employee Director held by the
Company.

8. Securities Law. The Non-Employee Director agrees that the Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable securities laws, whether federal or state. The Non-Employee
Director also agrees that: (i) the certificates representing the Shares may bear
such legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws; (ii) the Company may refuse to
register the transfer of such Shares on the stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities laws; and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of the Shares.

9. No Rights to Directorship. Nothing contained in this Agreement shall confer
upon the Non-Employee Director the right to continue as a director of the
Company.

10. Representations and Warranties of Director. The Non-Employee Director
represents and warrants to the Company as follows:

 

  (a) The Non-Employee Director has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. The Non-Employee Director acknowledges that there
may be adverse tax consequences upon the vesting of the Shares or disposition of
the Shares once vested, and that the Non-Employee Director should consult a tax
adviser prior to such time.

 

  (b) The Non-Employee Director agrees to sign such additional documentation as
may reasonably required from time to time by the Company in connection with this
Agreement.



--------------------------------------------------------------------------------

Exhibit 10.3

 

 

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Non-Employee Director.

12. Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

13. Modification. This Agreement may not be modified except in writing signed by
the parties hereto or their respective successors and permitted assigns.

14. Headings. The headings of paragraphs in this Agreement are for convenience
of reference only, do not constitute a part of this Agreement, and shall not be
deemed to limit or alter any of the provisions of this Agreement.

15. Conflicts. In the event of a conflict or inconsistency between the
discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

HALCÓN RESOURCES CORPORATION By:  

 

Name: Floyd C. Wilson Title:   Chairman of the Board and CEO NON-EMPLOYEE
DIRECTOR

 

Print Name: